DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mark E. Stuenkel on 05/02/2022.
The application has been amended as follows:
In the claims:
Cancel claims 12, 13, 20, and 21.
“frame, and the” in claim 23, line 2 has been changed to -- frame, the --.
“frame, and wherein the” in claim 23, line 3 has been changed to -- frame, the --.
“frame and in” in claim 23, line 5 has been changed to -- frame in --.

Allowable Subject Matter
Claims 1-4, 6-11, 16-19, 22, and 23 are allowed.The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1 and 22, the prior art taken alone or in combination fails to disclose or render obvious a transport device comprises a grouping unit capable of receiving packaging elements supplied by a feeding device to a packaging machine; wherein the grouping unit comprises a conveyor belt that is adjustable in height relative to a transfer unit, so that the packaging elements positioned on the grouping unit can be received using the transfer unit; and wherein the transfer unit is capable of gripping the packaging elements.
The combination of these limitations makes independent claims 1 and 22 allowable over the prior art and all claims which depend therefrom allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 10:00AM - 6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TANZIM IMAM/
Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731